Beck, P. J.
H. J. Hall and W. O. Graham filed an information in the nature of a quo warranto against B. Powell, alleging that on the second Tuesday in November, 1933, an election for commissioners of roads and revenues was duly held for Cook County, Georgia, and at this election Powell offered himself as a candidate, and the declared result of the election was favorable to the respondent, and he was inducted into office and is now acting in the capacity of commissioner of roads and revenues for the County of Cook, and assumes to hold the office without legal warrant so to do; that he is ineligible to hold the office, because he failed to pay state and county taxes, as specified, for several years prior to the election. Hpon the hearing of the case certain questions of fact were submitted to a jury, and the answer returned was adverse to the respondent, the jury finding that he had not paid his state and county taxes for the year 1936 six months prior to the last general election on November 8, 1933. The court thereupon adjudged and decreed that the respondent “is hereby ineligible to hold said office, and the said office of commissioner of roads and revenues of Cook County, now held by the said B. Powell, is hereby declared vacant.”
The judgment must be reversed, because it is contrary to law. While there is evidence tending to show that the respondent had not paid taxes upon property owned by him, there is no evidence to show that he had not paid his poll-tax. That being true, the case is brought, as to the controlling question, within the ruling made in Cooper v. Lewis, 177 Ga. 339 (170 S. E. 68), where it was adjudged, under facts substantially the same in so far as their bearing on the question here involved is concerned, that the right of the respondent in that case to hold the office in question was properly upheld by the trial judge.

Judgment reversed.


All the Justices concur, except Sill, J., absent because of illness.